United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 14, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-41557
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

ORLANDER CRAZE JOHNSON,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:04-CR-131-3
                       --------------------

Before KING, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Orlander Craze Johnson appeals his conviction, following a

jury trial, for conspiracy to possess with intent to distribute

50 grams or more of cocaine base.   He first asserts that the

evidence was insufficient to support his conviction because the

Government’s case relied primarily on the testimony of a

coconspirator, which he contends was unreliable and

unsubstantiated.   The testimony of various Government witnesses,

including the cooperating coconspirator, was sufficient to

support the conspiracy conviction because the testimony

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41557
                                -2-

established the existence of an agreement between two or more

persons to violate narcotics laws, Johnson’s knowledge of such

agreement, and his voluntary participation in it.   See United

States v. Peters, 283 F.3d 300, 307 (5th Cir. 2002); United

States v. Westbrook, 119 F.3d 1176, 1189 (5th Cir. 1997).

     Johnson avers that the district court should have excluded,

under FED. R. EVID. 404(b), the evidence of extraneous drug

transactions.   The district court’s evidentiary ruling with

respect to Johnson’s extraneous drug transactions was in accord

with Rule 404(b), which provides that extrinsic evidence of other

crimes, wrongs, or acts is not admissible to prove the character

of a person to show action in conformity therewith, but is

admissible for other purposes, such as intent.   See FED. R. EVID.

404(b); United States v. Beechum, 582 F.2d 898, 911 (5th Cir.

1978) (en banc).   Also, the district court diminished the

prejudicial effect of the Rule 404(b) evidence by giving a

limiting instruction to the jury regarding the proper use of the

evidence.   United States v. Taylor, 210 F.3d 311, 318 (5th Cir.

2000).   The district court therefore did not abuse its discretion

with reference to the challenged evidentiary ruling.    United

States v. Buchanan, 70 F.3d 818, 831 (5th Cir. 1995).   The

judgment of the district court is AFFIRMED.